Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/30/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Racov et al. (US PG Pub 2014/0259692).
	As to independent claim 1, Racov et al. teaches an electric working machine (1), comprising: a support rod (30) constituted of metal;  5a tool (20) disposed at a front end of the support rod (30); a motor configured to drive the tool; a control unit disposed at a rear end of the support rod and configured to control the motor (21); and a heat transfer structure (16) configured to transfer heat from the control unit (15) to the support 10rod (30) as shown in figures 1-3.  
As to claim 2/1, Racov et al. teaches further comprising a fan (25) driven by the motor (21), wherein cooling air generated by the fan (25)  flows inside of the support rod (30) as shown in figures 1-3 and 5A.  
As to claim 3/2, Racov et al. teaches further comprising a housing (12) that accommodates the control unit (15), wherein a section of the housing (12) in which the control unit (15) is accommodated is sealed as shown in figures 1-2.  
As to claim 204/1, Racov et al. teaches further comprising a grip housing (40) constituted of resin, wherein the grip housing (40) is mounted on the support rod (30) and is configured to be grasped by a user as shown in figure 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        April 2, 2022